AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2015 (dollars in thousands, except per share amounts) Revenues: Rental and other property revenues (including $211 and $175 for the three months and $591 and $526 for the nine months ended 2015 and 2014, respectively, from related parties) $ Expenses: Property operating expenses (including $202 and $172 for the three months and $551 and $511 for the nine months ended 2015 and 2014, respectively, from related parties) Depreciation and amortization General and administrative (including $634 and $926 for the three months and $2,554 and $2,686 for the nine months ended 2015 and 2014, respectively, from related parties) Net income fee to related party ) Advisory fee to related party Total operating expenses Net operating income (loss) Other income (expenses): Interest income (including $3,886 and $4,699 for the three months and $13,190 and $14,692 for the nine months ended 2015 and 2014, respectively, from related parties) Other income ) Mortgage and loan interest (including $982 and $978 for the three months and $2,797 and $2,709 for the nine months ended 2015 and 2014, respectively, from related parties) Loan charges and prepayment penalties ) Earnings from unconsolidated subsidiaries and investees 81 Litigation settlement (expense) Total other expenses ) Loss before gain on land sales, non-controlling interest, and taxes ) Gain on sale of income producing properties - - Gain on land sales 40 Net income (loss) from continuing operations before taxes ) Income tax benefit (expense) 16 Net income (loss) from continuing operations ) Discontinued operations: Net income (loss) from discontinued operations 47 ) Gain on sale of real estate from discontinued operations - - Income tax benefit (expense) from discontinued operations ) Net income (loss) from discontinued operations 31 Net income (loss) Net income (loss) attributable to non-controlling interest ) Net income attributable to American Realty Investors, Inc. ) ) ) Preferred dividend requirement ) Net income applicable to common shares $ ) $ ) $ ) $ Earnings per share - basic Net income (loss) from continuing operations $ ) $ ) $ ) $ ) Net income from discontinued operations - Net income applicable to common shares $ ) $ ) $ ) $ Earnings per share - diluted Net income (loss) from continuing operations $ ) $ ) $ ) $ ) Net income (loss) from discontinued operations - Net income applicable to common shares $ ) $ ) $ ) $ Weighted average common shares used in computing earnings per share Weighted average common shares used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Net income (loss) from continuing operations $ ) $ ) $ ) $ ) Net income (loss) from discontinued operations 31 Net income applicable to American Realty Investors, Inc. $ ) $ ) $ ) $ AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) September 30, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate subject to sales contracts at cost, net of depreciation ($194 for 2015 and $2,300 for 2014) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $121,099 in 2015 and $139,466 in 2014 from related parties) Non-performing - Less allowance for doubtful accounts (including $15,537 in 2015 and 2014 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Restricted cash Investments in unconsolidated subsidiaries and investees Receivable from related party Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to subject to sales contracts Deferred revenue (including $71,603 in 2015 and $72,564 in 2014 from sales to related parties) Accounts payable and other liabilities (including $7,001 in 2015 and $11,024 in 2014 to related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 2,000,614 and 2,461,252 shares in 2015 and 2014 (liquidation preference $10 per share), including 900,000 shares in 2015 and 2014 held by ARL or subsidiaries. Common stock, $0.01 par value, authorized 100,000,000 shares; issued 15,930,145 and 14,443,404 shares; outstanding 15,514,360 and 14,027,619 shares in 2015 and 2014, respectively; including 140,000 shares held by TCI (consolidated) in 2015 and 2014. Treasury stock at cost; 415,785 shares ) ) Paid-in capital Retained earnings Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total shareholders' equity Total liabilities and shareholders' equity $ $
